 .In theMatter of BON TON CURTAIN COMPANYandAMERICANFEDERATION OF LABOR, FEDERAL UNIONCase No. R-1675.Decided February 16, 1940CurtainManufacturing Indastrg Investigation of Representatives:petitionfor, dismissed without prejudice where contract granting exclusive recognitionto one labor organization as collective bargaining representative was validlyentered into before the petitioning labor organization made any claim to rep-resentation and only two weeks prior to the filing of the petition;no contro-versy concerning representation-Contract:effect of postdated-UnitAppro-priate for Collective Bargaining:as covered by contract found appropriate undercircumstances of case ; finding will not preclude reexamination by Board infuture in proper proceeding of matter.Mr. Edward Schneider,for the Board.Mr. Samatel M. Lewis,ofBoston, Mass.,for the Company.Mr. JohnJ.MurphyandMr.AaronVellenaan,of Boston,Mass.,for the Federal Union.Mr. George E. Roewer,of Boston, Mass.,for the Amalgamated.Mr. Arnold R. Cutler,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn November 2, 1939, Curtain Workers Federal Labor Union No.22211,herein called the Federal Union,filed with the Regional Di-rector for the First Region (Boston, Massachusetts)a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of BonTon Curtain Company,JamaicaPlains,.Massachusetts,herein called the Company,and requestingan investigation and certification of representatives pursuant to Sec-tion 9(c) of the NationalLaborRelations Act, 49 Stat. 449, hereincalled theAct.OnDecember 5, 1939, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and ArticleIII, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.20 N. L.R. B., No. 48.462 B'ON TON CURTAIN COMPANY463On December 20, 1939, the Regional Directorissueda notice ofhearing, copiesof which were duly served upon the Company, uponthe Federal Union, and upon Amalgamated Clothing Workers ofAmerica, herein called the Amalgamated, a labor organization claim-ing to represent employees directly affected by the investigation.Pursuant to the notice, and notice of postponement duly served uponthe parties, a hearing was held on January 4, 5, and 6, 1940, at Boston,Massachusetts, before Peter F. Ward, the Trial Examiner duly desig-nated by the Board.The Board, the Company, the Federal Union,and the Amalgamated were represented by counsel or their represent-atives and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.On Jan-nary 11, 1940, the Federal Union submitted a brief in support of itsposition:On February 5, 1940, the Amalgamated similarly sub-mitted a brief.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FAUr1.THE BUSINESS OF THE COMPANYThe Company is a Massachusetts corporation with its principalplace of business and manufacturing plant located at Jamaica Plains,Massachusetts.It is engaged in the manufacture, sale, and distribu-tion of curtains and draperies.The raw materials used by the Com-pany in the regular course of manufacture at the plant are cottonand rayon cloth. It purchases annually approximately $600,000worth of such raw materials, of which about 90 per cent are shippedto its plant from points outside the Commonwealth of Massachusetts.Itmanufactures annually approximately $750,000 worth of finishedproducts, of which about 80 per cent are shipped from the plant topoints outside the Commonwealth of Massachusetts.II.THE ORGANIZATIONS INVOLVEDCurtain Workers Federal Labor Union No. 22211 is a labor organi-zation affiliated with the American Federation of Labor, admitting toitsmembership all production and maintenance employees of theCompany, including shippers, packers, and cutters, but excludingmanagerial and office employees.Amalgamated Clothing Workers of America is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admit 464DECISIONS OF 'NATIONALLABOR RELATIONS BOARDting to its membership all employees of the Company exclusive ofsupervisors, office and clerical employees, salesmen, shippers, packers,male cutters, and maintenance employees.III.TIIE QUESTION CONCERNING REPRESENTATIONOn October 18, 1939, the Company and the Amalgamated executeda collective agreement extending recognition to the Amalgamatedas the exclusive bargaining representative of all the Company'semployees, excluding supervisors, office and clerical employees, sales-men, shippers, packers, male cutters, and maintenance employees,and providing for wages, hours of service, and other working con-ditions of employees within this unit.The agreement provided thatit should remain in force and effect until December 1, 1940, and fromyear to year thereafter unless either party gave the other certainwritten notice 30 days prior to the expiration date.The agreementwas dated November 2, 1939, for various business reasons, and theextrinsic proof shows that it was the intent of the parties that thesubstantive terms of the contract be not effective until that day.The unit covered by the contract, as hereinafter found, was appro-priate for purposes of collective bargaining, and at the time thecontract was executed a majority of the employees in such unit hadselectedand designated the Amalgamated as their bargainingrepresentative.'On October 30 and November 1, 1939, after the agreement wasexecuted, a number of the employees within the unit who previouslyhad designated the Amalgamated as their collective bargaining rep-resentative, and others who had not done so, signed cards authorizingthe Federal Union to act as their bargaining representative .2oil1Between July 15 and October 18, 1939, both inclusive,the Company employed a totalof 150 to 181 employees as follows:128 to 153 production employees,6 to 7 shippers, 4 to5 packers,2 maintenance employees, 7 to 9 clerical employees,1 to 2salesmen,and 2 to 3supervisors.At the hearing it was stipulated by and between the Federal Union,the Amalgamated,the Company,and counsel for the Board that on July 24, 1939, 94 persons employed by theCompany as production workers during the pay-roll week of July 29, 1939, had signedcards,in the possession of the Amalgamated,designating the Amalgamated as their col-lective bargainingrepresentativ.Q; that'tbe Amalgamated had the same 94 cards in itspossession at the time that the contract was executed on October 18, 1939;and that the 94persons who signed the cards were still employed by the Company at the time of thehearing.2As of November 1, 1939,the Company employed a total of approximately 161 employeesas follows:139 production employees, 5 shippers,4 packers,2maintenance employees, 7clerical employees,2 salesmen, and 2 supervisors.At the hearing it was stipulated by and between'the parties that the Federal Union hadin Its possession 104 cards dated either October 30 or November 1, 1939,signed by personsemployed by the Company as production employees,maintenance employees,packers, andshippers,authorizing that Union to act as bargaining representative of the signers. Itwas further stipulated that of the. 104 persons who signed the cards,25 were newly=employed during a strike called by the Amalgamated on August 1, 1939,and terminated byit on September 15, 1939.At the time of the hearing only 10 of the 25 persons were stillemployed'by:,tbe Company. BON TON CURTAIN COMPANY.465November 1, 1939, the organizer of the Federal Union telephonedthe Company, stated that the Federal Union represented a majorityof the Company's employees for purposes of collective bargaining,and requested the Company not to execute a collective contract withthe kmalgamated.The organizer was uncertain whether any suchcontract had been signed.The Company, through its president,replied that the contract with the Amalgamated had already beenexecuted and refused to meet with the Federal Union as the bar-gaining representative of its employees.As noted above, on Novem-ber 2, 1939, the Federal Union filed its petition herein..The contract granting exclusive recognition to the Amalgamatedas collective bargaining representative was validly entered into beforethe Federal Union made any claim to representation and only twoweeks prior to the filing of the petition herein. In view of thebrief period intervening between the making of the contract andthe filing of the petition, and the consequent short duration of laborrelations under the contract, we are of the opinion that as a matterof policy under the Act, the Board should not proceed at this timewith an investigation and certification of representatives, and accord-ingly the petition for investigation and certification of representa-tives should be dismissed without prejudice.The fact that the con-tract was postdated is of no relevance to the question of dismissalhere raised.IV.THE APPROPRIATE UNITThe Amalgamated contends that the bargaining unit covered bythe contract dated November 2, 1939, is an appropriate unit for col-lective bargaining.The Federal Union contends that such unit isinappropriate, for failure to include shippers, packers, male cutters,and maintenance employees.The employees within the unit coveredby the contract numbered 139 at the time of the hearing.The em-ployees whom the Federal Union claims were improperly excludednumbered 15 at that time.Under varying circumstances each of the units contended for by thelabor organizations might be appropriate.Under the circumstancesof this case, the Company and the Amalgamated may reasonably haveassumed, at the time they contracted, that a unit consisting of theemployees specified in the contract was appropriate.Under thesecircumstances we find that the unit covered by the contract was ap-propriate.3However, our finding in this regard shall not precludea reexamination by the Board in the future in a proper proceedingof the matter of the appropriate bargaining unit.Cf.Matter of Oppenheimer Casintl Company,a CorporationandUnited PackinghouseWorkersof America, LocalNo.75,Through Packinghouse Workers Organizing Committee,Affiliated with the Congress of Industrial Organizations,13 N. L.R. B. 500. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDWe, therefore, find that at the time the contract of November2, 1939,was executed, and at the present, all the employees of the Company,excluding supervisors, office and clerical employees, salesmen, shippers,packers,male cutters, andmaintenanceemployees, constituted andconstitute a unit appropriate for the purposes of collective bargainingand that said unit insured and insures to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwiseeffectuates the policies of the Act.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning the representation of employees of Bon TonCurtain Company, Jamaica Plains, Massachusetts, now exists, withinthe meaning of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact and upon the entirelaw, the National Labor Relations Board hereby dismisses the peti-tion for investigation and certification of representatives filed hereinbyCurtainWorkers Federal Labor Union No. 22211, withoutprejudice.